*1011ORDER
Considering the Motion for Resignation filed by Respondent, Pamela Van Burén, and the Motion for Immediate Interim Suspension filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the motion of respondent, Pamela Van Burén, seeking to resign from the practice of law be and hereby is denied, on the ground that it does not comply with Supreme Court Rule XIX, § 20.1. Respondent may renew her motion for permanent resignation upon compliance with the requirements set forth in Supreme Court Rule XIX, § 20.1.
IT IS FURTHER ORDERED that respondent be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court.